DETAILED ACTION
	This office action is in response to the amendment filed on November 17, 2021.  In accordance with this amendment, claims 1-4, 6, 8, 10, and 11 have been amended, (withdrawn) method claims 14-20 have been amended, claims 7, 9, 12, 13, and 21 have been canceled, while new claims 22-25 have been added.
	Claims 1-4, 6, 8, 10, 11, and 22-23 are pending and in condition for allowance, with claim 1 as the sole pending independent claim.  Note that non-elected method claims 14-20 and 24-25 have been formally canceled by Examiner’s Amendment and should be filed in a timely divisional (DIV) application.
The Examiner did consider claims 14-20 and 24-25 for rejoinder upon allowance of the device claims (1 being independent).  However, independent claim 14 is considered broader in scope that independent claim 1 and will not be rejoined.  Applicant should pursue these method step limitations, with a choice of three different method type steps (in the disjunctive) in a DIV application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 and 24-25 directed to a Group (method) non-elected without traverse.  Accordingly, claims 14-20 and 24-25 have been canceled in the attached Examiner’s broader in scope than allowed claim 1, and accordingly Applicant did not comply with the proper conditions for rejoinder.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 14-20 and 24-25 are canceled herein), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).













EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Typos found in claims 1 and 22 must be corrected, while non-elected (without traverse on September 1, 2021) claims 14-20 and 24-25 must be formally canceled to pass this application to issuance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows ([[added): 

Claim 1 (Currently Amended) A system for generating tunable ultrafast optical pulses, comprising a laser source, a gas-filled hollow-core fiber selected for spectrally broadening an input laser pulse by self-phase modulation or [[Raman effect and a filter unit, wherein an input pulse is spectrally broadened by propagation within said gas-filled hollow-core fiber, and said filter unit selects at least a spectral lobe of a broadened pulse output spectrum, yielding an output pulse shorter than the input pulse and centered at a different frequency.

Claims 14-20 (Canceled).


Claim 22 (Currently Amended) The system of claim 1, wherein the laser source is selected with a laser input energy of at least 1 micro joule and pulse duration of at most 10 picoseconds.

Claims 24-25 (Canceled).
Allowable Subject Matter
Claims 1-4, 6, 8, 10, 11, and 22-23 are allowed.  Claim 1 is the sole pending independent claim, and has been amended into condition for allowance on November 17, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Berkey US ‘721; Watanabe US ‘174; Abdolvand US ‘137) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claim 1 on November 17, 2021.  In particular, note these amendments in the context of Figs. 10A, 10B, and 11A, for the functional “yielding an output pulse shorter than the input pulse and centered at a different frequency” by using a filter to “select(s) at least a spectral lobe of the broadened pulse output spectrum.”  Also, such system is now required to use a “gas-filled hollow-core fiber” using self-phase modulation or the Raman effect.  Note the spectral lobe in Figs. 1C-1E, 2, and 3.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103 for amended independent claim 1.  Claims 2-4, 6, 8, 10, 11, and 22-23 are also allowable at least as being dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-14), filed November 17, 2021, with respect to the amendments to independent claim 1, have persuasive.  Based on these narrowing amendments to at least independent claim 1, all prior art rejections mailed on September 16, 2021 have been withdrawn.  Claims 1-4, 6, 8, 10, 11, and 22-23 now serve to create a patentable distinction over the closest prior art of record. 

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A and N:

-Reference A to Fermann ‘555 is pertinent to a compact light source for mid-IR and far-IR which can employ a gas-filled hollow-core fiber (dependent claims) in use.
-Reference N to Dupriez WO ‘591 is pertinent to a laser pulse generator with short, high-energy pulses with self-phase modulation.

If Applicant wishes to pursue the specific (and broader in scope than allowed claim 1) method-type limitations for claim 14, with any dependent method claim 15-20 and/or 24-25, a timely DIV should be filed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             December 1, 2021